The plaintiff in error, hereinafter called the defendant, was convicted in the district court of Jefferson county, for robbery of the First National Bank of Addington with firearms, and was sentenced to imprisonment in the state penitentiary for a term of 35 years. Motion for new trial was filed, considered, and overruled, and the case appealed to this court.
This is a companion case to the case of Cornett v. State,42 Okla. Crim. 93, 274 P. 676. The state introduced in this case the testimony in substance as was introduced in Cornett, supra, and the record discloses, in substance, the same objections to the introduction of the testimony, and practically the same errors as alleged in the Cornett Case are alleged in this case. It would serve no good purpose to set out in detail in this opinion the testimony of the two accomplices, Happy Bohanan and Ernest Hensley, who admitted on the witness stand they robbed the Bank of Addington and attempted to implicate this defendant in the robbery as an accomplice.
After a careful reading of all of the testimony in this case, we hold that, independent of the testimony of the witnesses Hensley and Bohanan, there is not sufficient evidence of a convincing character to show that the defendant had anything to do with the robbery, or that he aided or abetted in it, and there is no testimony corroborating Happy Bohanan and Ernest Hensley.
For reasons for reversing this case see Cornett, supra. The case is reversed and remanded.
EDWARDS, P.J., and CHAPPELL, J., concur. *Page 374